Browne, Justice, delivered the opinion of the Court : This was an indictment for an assault with intent to commit murder, upon which Nixon was tried at the last April term of the White Circuit Court, and found guilty ; and a motion made in arrest of judgment, which was overruled. The errors assigned bring into full view such parts of the record, as require particular attention from the Court, and are as follows: 1. The facts set forth in the indictment below do not constitute the offence with which said Nixon was charged. 2. The indictment does not sufficiently describe the place where Adam was abandoned, so as to show that death would probably have been caused by such abandonment. 3. The indictment does not sufficiently set forth the means by which the offence charged was committed. 4. The Court erred in refusing the motion for a new trial. This indictment was brought under a statute of this State, (1) which provides that an assault with an intent to commit murder, shall subject the offender to confinement in the penitentiary, for a term not less than one year, nor more than fourteen years. The indictment charges the aforesaid Absalom Nixon, with an assault with the intent to commit murder on one Adam, a man of color, by forcing and throwing the aforesaid Adam from a certain wagon, in which he, the said Adam, then and there was, to, and upon the ground, the said ground then and there being frozen and very cold ; and then and there did force and compel the said Adam, then and there, to lie upon the ground, so being frozen and very cold as aforesaid, did abandon and leave him, the said Adam, lying on the ground, 8zc. with intent him, the said Adam, by the means aforesaid, then and there feloniously, wilfully, and of his malice aforethought, to kill and murder, &c. It is stated in the indictment, that the said Adam is a deformed person, and unable to walk or otherwise to move himself from place to place, and so deficient in his voice as to be unable to call aloud. This indictment has every ingredient necessary to constitute a good one, under this statute. The offence is well set out. There may be a thousand forms of death, by which human nature may be overcome,— by poisoning, starving, drowning, fee. This differs from most cases of assault with intent to commit murder ; it is more malignant, and discovers more depravity. But if one assault with intent to commit murder differs from another, it makes it no less a crime. This one seems to be of a very atrocious character. The judgment of the Circuit Court of White County is affirmed. Judgment affirmed.   R. L. 180 § 52 ; Gale’s Stat. 200.